Citation Nr: 0014090	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial noncompensable rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO decision which granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating for such.  The veteran appeals to the 
Board for a higher rating.  In May 1999, the Board remanded 
the veteran's claim to the RO for further development.  The 
case was forwarded to the Board in March 2000.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999); 64 Fed. Reg. 
25202 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1969 to April 
1971.

The veteran was examined for VA compensation purposes in 
November 1994 and it was noted he had pure tone thresholds of 
10, 5, 10, and 90 decibels (for an average of 29 decibels) in 
the right ear and 10, 5, 15, and 85 decibels (for an average 
of 29 decibels) in the left ear at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  It was opined that the 
aforementioned results reflected he had severe bilateral high 
frequency sensorineural hearing loss above 3,000 Hertz.  His 
speech discrimination was 96 and 92 percent correct in the 
right and left ears, respectively, which was deemed good.

By a March 1995 RO decision, service connection for bilateral 
hearing loss was granted and a noncompensable evaluation was 
established for such.

In November 1997, the veteran underwent a VA compensation 
examination.  He said he had difficulty understanding 
conversational speech.  Audiometric testing was conducted and 
it was noted that he had pure tone thresholds of 15, 15, 25, 
and 90 decibels (for an average of 36 decibels) in the right 
ear and 10, 20, "710B," and 95 decibels (for an average of 
41 decibels) in the left ear at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  It was opined that the 
aforementioned results reflected his hearing was normal to 
borderline normal at 250 to 2,000 Hertz with a mild to severe 
precipitous slope at 3,000 to 8,000 Hertz.  His speech 
discrimination was 84 and 80 percent correct, in the right 
and left ears, respectively.  His speech discrimination 
scores were described as good.  It was recommended that the 
veteran be fitted with binaural hearing aid to help inhibit 
his tinnitus.  

In May 1999, the Board remanded the veteran's claim to the RO 
so that the veteran's November 1997 audiometric results could 
be interpreted.

In a December 1999 statement, it was noted that the examiner 
who had performed the veteran's November 1997 audiological 
examination was no longer on staff. 

In a December 1999 report, it was noted that the veteran's 
November 1997 examination report had been reviewed.  It was 
opined that the veteran's puretone threshold in the left ear 
at 2,000 Hertz was 20 decibels. 


II.  Legal Analysis

The veteran's claim for a higher (compensable) rating for 
bilateral hearing loss is well grounded, meaning plausible; 
the evidence has been properly developed, and there is no 
further VA duty to assist him with this claim.  38 U.S.C.A. 
§ 5107(a).

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made which 
would affect the outcome of the present case.  See 64 
Fed.Reg. 25202 (1999).  In particular, the veteran's 
audiometric test results do not meet the standards of 
"exceptional patterns of hearing impairment" as would 
permit a rating based only on puretone threshold averages.  
See new 38 C.F.R. § 4.85(c) and 38 C.F.R. § 4.86.  Under the 
new regulations, his hearing loss continues to be rated in 
the same manner as in the previous version of the 
regulations, as set forth below.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (1999); 64 
Fed.Reg. 25202 (1999).

Audiometric studies conducted at the VA in 1994 showed 
average decibel thresholds of 29 in the right and left ears, 
respectively (at the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz) and 96 and 92 percent correct speech 
discrimination in the right and left ears, respectively.  
These results correlate to auditory acuity numeric 
designation I in both ears, which results in a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Tables VI, VII (both 
before and since the recent change in the regulations).  
Similarly, when he underwent audiometric testing, most 
recently, in November 1997, he had average decibel thresholds 
of 36 and 40 or 41 in the right and left ears, respectively 
(at the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz) 
and 84 and 80 percent correct speech discrimination in the 
right and left ears, respectively.  These results also 
correlate to auditory acuity numeric designation I in both 
ears and correspond to a noncompensable rating for service-
connected bilateral hearing loss.  Id.  The fact that the 
veteran uses hearing aids does not affect his rating.  
38 C.F.R. § 4.86.

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a noncompensable rating is warranted for the 
veteran's service-connected bilateral hearing loss.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected hearing loss may well 
cause some impairment in his daily activities, but there is 
nothing to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for hearing loss.  In any event, the Board, in the 
first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

